Exhibit 10.1

 

LOGO [g932717g14n59.jpg]

May 21, 2015

Violin Memory, Inc.

4555 Great American Parkway, Suite #150

Santa Clara, CA 95054

Attn: Corey J. Sindelar, Chief Financial Officer

 

Re: Amendment letter agreement (this “Amendment”) relating to that certain
Credit Agreement, dated as of October 24, 2014, among Violin Memory, Inc., a
Delaware corporation (the “Borrower”), the sole Lender named therein as a party
thereto, and Silicon Valley Bank, a California corporation, in its capacity as
administrative agent for such sole Lender (in such capacity, the “Administrative
Agent”) (as amended prior to the date hereof, the “Credit Agreement”, the terms
defined therein and not otherwise defined herein being used herein as therein
defined).

Dear Mr. Sindelar:

The Borrower has requested that the Administrative Agent and the sole Lender
agree to amend the Credit Agreement in the manner specified herein. The
Administrative Agent and the sole Lender have agreed to so amend the Credit
Agreement, subject to the terms and conditions set forth herein.

Accordingly, subject to the satisfaction of the conditions to effectiveness
described in Section 3 hereof, the parties hereto hereby agree as follows:

1. Amendment to Credit Agreement. With effect from and after the Effective Date,
the definition of “Change of Control” appearing in Section 1.1 of the Credit
Agreement shall be amended and restated in its entirety as follows:

“Change of Control”: (a) at any time, any “person” or “group” (as such terms are
used in Sections 13(d) and 14(d) of the Securities Exchange Act of 1934, as
amended (the “Exchange Act”)), shall become, or obtain rights (whether by means
or warrants, options or otherwise) to become, the “beneficial owner” (as defined
in Rules 13(d)-3 and 13(d)-5 under the Exchange Act), directly or indirectly, of
35% or more of the ordinary voting power for the election of directors of the
Borrower (determined on a fully diluted basis); or (b) at any time, the Borrower
shall cease to own and control, of record and beneficially, directly or
indirectly, 100% of each class of outstanding Capital Stock of each Subsidiary
Borrower free and clear of all Liens (except Liens permitted by Section 7.3).

2. Representations and Warranties. In order to induce the Administrative Agent
and the sole Lender to amend the Credit Agreement in the manner specified in
Section 1 hereof, the Borrower represents and warrants to the Administrative
Agent and the sole Lender that:

(a) no Default or Event of Default exists immediately before or immediately
after giving effect to the amendment contemplated in Section 1 above;

 

1



--------------------------------------------------------------------------------

(b) the execution, delivery and performance by the Borrower of this Amendment
have been duly authorized by all necessary corporate or other action on the part
of the Borrower and do not and will not require any registration with, consent
or approval of, or notice to or action by, any Person (including any
Governmental Authority) in order to be effective and enforceable;

(c) this Amendment and the other Loan Documents constitute the legal, valid and
binding obligations of the Borrower and are enforceable against the Borrower in
accordance with their respective terms, without defense, counterclaim or offset;
and

(d) other than in the case of Section 4.6 of the Credit Agreement, to the extent
of the demand letter from Cambridge Retirement Systems dated as of May 18, 2015,
each of the representations and warranties made by the Borrower in or pursuant
to any Loan Document (i) that is qualified by materiality shall be true and
correct, and (ii) that is not qualified by materiality, shall be true and
correct in all material respects, in each case, on and as of the date hereof,
except to the extent that any such representation and warranty specifically
relates to an earlier date, in which case such representation and warranty shall
have been true and correct in all material respects as of such earlier date.

3. Conditions to Effectiveness. This Amendment shall become effective as of the
date (the “Effective Date”) upon which the Administrative Agent shall have
received from the Borrower and the sole Lender duly executed original (or, if
elected by the Administrative Agent, executed facsimiles followed promptly by
executed originals) counterparts of this Amendment.

4. Reservation. The Borrower acknowledges and agrees that neither the execution
nor the delivery by the Administrative Agent or the sole Lender of this
Amendment shall (a) be deemed to create a course of dealing or otherwise
obligate the Administrative Agent or the sole Lender to grant other
modifications of the terms of the Credit Agreement under the same or similar
circumstances in the future, or (b) be deemed to create an implied waiver of any
right or remedy of the Administrative Agent or the sole Lender with respect to
any term or provision of any Loan Document (including any term or provision
relating to the occurrence of a Material Adverse Effect).

5. Governing Law. THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
HEREUNDER SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE
WITH, THE LAW OF THE STATE OF CALIFORNIA. This Amendment is subject to the
provisions of Section 10.14 of the Credit Agreement relating to jurisdiction,
venue, jury trial waiver and judicial reference, which provisions are by this
reference incorporated herein, mutatis mutandis, as if set forth herein in full.

6. Successors and Assigns. This Amendment shall be binding upon and inure to the
benefit of the parties hereto and to the benefit of their respective successors
and assigns. No third party beneficiaries are intended in connection with this
Amendment.

7. Entire Agreement; Amendments. This Amendment, together with the Credit
Agreement and the other Loan Documents, contains the entire and exclusive
agreement of the parties hereto with reference to the matters discussed herein
and therein. This Amendment supersedes all prior drafts and communications with
respect hereto and may not be amended except in accordance with the provisions
of Section 10.1 of the Credit Agreement.

8. Severability. If any term or provision of this Amendment shall be deemed
prohibited by or invalid under any applicable law, such provision shall be
invalidated without affecting the remaining provisions of this Amendment,
respectively.

 

2



--------------------------------------------------------------------------------

9. Reimbursement of Costs and Expenses. The Borrower covenants, in accordance
with Section 10.5 of the Credit Agreement, to pay or reimburse the
Administrative Agent, upon demand, for all reasonable and documented costs and
expenses incurred by the Administrative Agent in connection with the
development, preparation, negotiation, execution and delivery of this Amendment.

10. Counterparts. This Amendment may be executed in any number of counterparts,
each of which shall be deemed an original, but all such counterparts together
shall constitute but one agreement.

11. Loan Document. This Amendment shall constitute a Loan Document.

(Remainder of page intentionally left blank; signature page follows)

 

3



--------------------------------------------------------------------------------

Please indicate your acknowledgement of and agreement with the terms and
provisions set forth in this Amendment by countersigning and returning two
originally-executed counterpart signature pages hereto to the attention of Lance
Peterson at Morrison & Foerster LLP, 425 Market Street, 32nd Floor, San
Francisco, CA 94105.

Very truly yours,

 

SILICON VALLEY BANK, as Administrative Agent and sole Lender By:

/s/ Matthew Wright

Name: Matthew Wright Title: Director ACKNOWLEDGED AND AGREED:

VIOLIN MEMORY, INC., as

the Borrower

By:

/s/ Cory J. Sindelar

Name: Cory J. Sindelar Title: Chief Financial Officer